Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a de*639termination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was an inmate at Great Meadow Correctional Facility in Washington County when he was found guilty of violating a prison disciplinary rule prohibiting extortion. Respondent Commissioner of Correctional Services subsequently affirmed the decision. Petitioner then commenced this CPLR article 78 proceeding. Some 10 months later, however, the Commissioner conducted a review of the administrative proceedings and issued a determination reversing the finding of guilt and expunging it from petitioner’s records. As petitioner is no longer aggrieved, the matter is dismissed as moot (see, Matter of Gonzalez v Jones, 115 AD2d 849, 850-851; see also, Matter of Rivera v Coughlin, 184 AD2d 933; Matter of Bonilla v Lacy, 174 AD2d 909).
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.